Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 have been examined.

Reasons for Allowance
	Claims 1-18 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-18 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Hoffberg et al. (Pub. No.: US 2015/0204559 A1; Appl. No.: 14/546,637; Dated: Jul. 23, 2015; Class: G06N 5/048) fails to expressly teach:
	Claim 1’s "...media objects based on a combination of a script of sequential events and an actor..." 
	Claim 1’s "...recommendations based on knowledge associations in the media objects, data, and the combination of the script and the actor..." 


	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 7. Specifically, the closest prior art of Hoffberg et al. fails to expressly teach:
	Claim 7’s "...media objects based on a combination of a script of sequential events and an actor..." 
	Claim 7’s "...recommendations based on knowledge associations in the media objects, data, and the combination of the script and the actor..." 
	Claim 7’s "...segments each including one or more of the media objects, based on clustering or classification..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 13. Specifically, the closest prior art of Hoffberg et al. fails to expressly teach:
	Claim 13’s "...media objects based on a combination of a script of sequential events and an actor..." 

	Claim 13’s "...segments each including one or more of the media objects, based on clustering or classification..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Paulsen et al. (Pub. No.: US 2005/0268279 A1; Appl. No.: 11/051,616; Dated: Dec. 1, 2005; Class: G06F 9/44)

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
27 MAR 2021